Citation Nr: 1704595	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  16-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a granuloma of the right middle lobe of the lung.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a granuloma of the right middle lobe of the lung secondary to exposure to the contaminated water supply at Camp Lejeune.  

The RO denied the Veteran's claim on the basis that the record continues to lack any indication that his granuloma is causally related to his active service or any incident therein, including as a result of exposure to contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The Board is similarly unable to identify any such nexus evidence in the record, nor has the Veteran's attorney pointed to any such evidence.

The Board has considered recently-issued regulations providing for presumptive service connection for eight diseases associated with contaminants present in the Camp Lejeune water supply but observes that a benign lung granuloma is not among the listed conditions associated with exposure to such contaminants.  See 82 Fed. Reg. 4173 (January 13, 2017).

The Veteran's attorney is reminded that it is a claimant's responsibility to support a claim for VA benefits, including submitting or specifically identifying relevant evidence and alleging specific errors of fact of law.  See 38 U.S.C.A. §§ 5107(a), 7105(d)(5) (West 2014).  Counsel are expected to present arguments they deem material and relevant to their clients' cases.  See e.g. Andrews v. Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se pleadings, not those of counsel, are entitled to a sympathetic reading).  On remand, therefore, the Veteran's attorney is advised to clarify any and all of the Veteran's theories of entitlement and submit or specifically identify any additional relevant evidence so that VA may assist the Veteran in obtaining it.

In April 2016, the Veteran reported that he had received treatment for his claimed condition at the Louisville VA Medical Center as well as at KentuckyOne Jewish Hospital.  The Veteran indicated that he had received treatment at KentuckyOne Jewish Hospital from January 1998 to the present.  See e.g. VA Form 21-4142, received April 15, 2016.  

The record contains an April 2016 Report of Contact indicating that the RO contacted KentuckyOne Health but was advised that clinical records could not be provided as "there is not a specific facility listed."  It does not appear that further efforts were undertaken.  

VA has an obligation to undertake reasonable efforts to obtain private records, which generally must consist of an initial records request and at least one follow-up request if the records were not received.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2016).  The record shows only one attempt to obtain records from KentuckyOne, and it is unclear whether the RO requested records from Jewish Hospital, apparently the specific KentuckyOne facility listed by the Veteran.  Moreover, the Veteran was not notified of VA's failure to obtain the records.  Under these circumstances, additional action is necessary.  

As this case is being remanded for the foregoing reasons, any recent VA treatment records dated since March 2016 should be obtained on remand as the Veteran reports receiving ongoing care at the Louisville VA Medical Center.  See 38 C.F.R. § 3.159(c) (2016); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain complete records from KentuckyOne Jewish Hospital from January 1998 to the present.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his attorney.

2.  Obtain complete VA treatment records from the Louisville VA Medical Center from March 2016 to the present.

3.  Thereafter, the AOJ must review the record and ensure that the foregoing development actions, as well as any other development that may be in order, have been conducted and completed in full.  Then the AOJ should readjudicate the claim, considering all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided with an SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

